Case 9:18-cv-80176-BB Document 573-16 Entered on FLSD Docket 06/10/2020 Page 1 of 1


                                                                         Page 46
           1          Q.    Okay.    The truth is, you have no idea who
           2    was with Mr. Kleiman for any some or all of those
           3    three weeks, do you?
           4                MS. MARKOE:     Objection.
           5                THE WITNESS:     All I know is what is in
           6          the depositions that I read, that Mr. Ira
           7          Kleiman was not there, and there is no
           8          indication of what other people may or may
           9          not have been there.
          10    BY MR. BRENNER:
          11          Q.    Right.    You don't know.
          12                The only thing you know is that Ira Kleiman
          13    was not there, correct?
          14          A.    That is correct.      And also, he did not
          15    answer telephone calls from the hospital early on,
          16    and that he was finally found by a housekeeper that
          17    stated that he had not had anybody there for two or
          18    three days prior.
          19          Q.    I'll ask another question so we can --
          20          A.    Okay.    Go ahead.
          21          Q.    What do you think the housekeeper said?
          22          A.    I think the housekeeper said that she was
          23    told by another person that he had not been
          24    responding to calls.       So she went to check on him at
          25    their request.      This is -- this comes from, I
